DETAILED ACTION
This communication is in responsive to amendment for Application 16/743143 filed on 5/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-5, 7-12 and 14-19 are presented for examination.
Claims 6, 13 and 20 were canceled. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 5/28/2021 regarding claim rejection under 35 USC § 102 is moot in view of the new ground of rejection. However, Examiner still responds to some arguments with respect to the maintained cited art. 
	a.	Applicant states that the cited art does not teach NBAR results. Applicant provides no arguments as to why the cited art does not teach the limitation nor any support. Despite that, Examiner disagrees with the argument because Waclawsky still teaches that when configuring IP, some applications desire some delay which is similar to application recognition results. See the updated search. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4, 7-9, 11-12, 14, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waclawsky et al. (hereinafter Waclawsky) US 2014/0281018 A1 in view of Dillon et al.  (hereinafter Dillon) US 2019/0158371 A1.

Regarding Claim 1, Waclawsky teaches a network controller (¶0033 & Fig. 6; switching device), comprising: 
one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors (Fig. 15 & ¶0058; includes a processor and memory), cause the network controller to perform operations comprising: 
receiving, from a network component, network characteristics associated with one or more nodes of a network (¶0040-¶0043 & Fig. 6; switching device receives traffic flow including characteristic of traffic e.g. condition of the network including congestion, network throughput, latency etc.) wherein the network characteristics are further associated with network based application recognition (NBAR) results (¶0045-¶0049; dynamically configuring IP where some applications are desired to be delayed for a period of time “application recognition results”); 
analyzing the network characteristics to generate configuration parameters for the one or more nodes of the network (Figs. 6-7 & ¶0040-¶0046; TCP parameters wherein analyzing the network characteristics (¶0036, ¶0042-¶0046; configure TCP connections to balance capacity e.g. managing data flows between different RTT environments may allow split TCP connections that carry the same traffic to communicate between TCP legs to share buffer storage or history knowledge) comprises:
generating one or more of the configuration parameters to prioritize the second connection over the first connections (Fig. 10 & ¶0048; this limitation is obvious from ¶0048. For example, upon detecting the triggering event e.g. QoS requirement “priority,” traffic type or certain IP address, the middlebox may configure/re-configure one or more of the TCP connections 1052-1054, and thereafter transport the remainder of the traffic flow over the configured/re-configured TCP connection); 
and communicating the configuration parameters to the one or more nodes of the network (Figs. 6-7 & ¶0040-¶0045; TCP is reconstructed according to the selected parameters and communicated accordingly. Additionally, Fig. 7 illustrate the steps in more details)
Waclawsky does not expressly teach determining that traffic traversing a first connection from a first node to a second node of the network is associated with a first application; & determining that traffic traversing a second connection from the first node to a third node of the network is associated with a second application. 
Dillon teaches determining that traffic traversing a first connection from a first node to a second node of the network is associated with a first application (Fig. 4 & ¶0071-¶0075; traffic is classified then given priority. For example, traffic like HTTP, FTP, POS, voice, real-time traffic, etc. “first/second/third application” are determined and assigned priority accordingly. The network manager of Dillon then allow operator to program IP selection based rules to map UDP traffic according to priority e.g. to map different TCP connections carrying different types of traffic (HTTP, FTP, etc.) to a different priority level.  For example, HTTP traffic can be mapped to a lower priority backbone connection, while POS traffic can be mapped to a higher priority backbone connection); 
determining that traffic traversing a second connection from the first node to a third node of the network is associated with a second application (Fig. 4 & ¶0071-¶0075; traffic is classified then given priority. For example, traffic like HTTP, FTP, POS, voice, real-time traffic, etc.  “first/second/third application” are determined and assigned priority accordingly. The network manager of Dillon then allow operator to program IP selection based rules to map UDP traffic according to priority e.g. to map different TCP connections carrying different types of traffic (HTTP, FTP, etc.) to a different priority level.  For example, HTTP traffic can be mapped to a lower priority backbone connection, while POS traffic can be mapped to a higher priority backbone connection); 


Regarding Claim 2, Waclawsky & Dillon further teaches the network controller of Claim 1, Waclawsky further teaches wherein the network characteristics are associated with at least one of: latency (¶0043; latency); delay; packet loss; ping; or performance of one or more systems at the one or more nodes.

Regarding Claim 4, Waclawsky & Dillon further teaches the network controller of Claim 1, Waclawsky further teaches wherein the network component is at least one of: a router associated with a branch office of an enterprise (¶0033; switching device is a router); or a network analytic module.

Regarding Claim 5, Waclawsky & Dillon teaches the network controller of Claim 1, Waclawsky further teaches wherein analyzing the network characteristics to generate the configuration parameters for the one or more nodes of the network (¶0036, ¶0042-¶0046; configure TCP connections to balance capacity e.g. managing data flows between different RTT environments may allow split TCP connections that carry the same traffic to communicate between TCP legs to share buffer storage or history knowledge) comprises: 

determining a second operating capacity of one or more systems of a second node of the network (Fig. 10 & ¶0048; middlebox 1020 determined that TCP connection 1051 is congested or exceeds a certain size, has a certain QoS requirement, has a certain traffic type, has certain IP addresses, etc. “operating capacity.” Note that the first system is client 1002 to server 1060 & the second system is Client 1004 to server 1060); 
and generating one or more of the configuration parameters to balance the first and second operating capacities of the first and second nodes (Upon detecting the triggering event, the middlebox may configure/re-configure one or more of the TCP connections 1052-1054, and thereafter transport the remainder of the traffic flow over the configured/re-configured TCP connection).

Regarding Claim 7, Waclawsky & Dillon further teaches the network controller of Claim 1, Waclawsky further teaches wherein receiving the network characteristics, analyzing the network characteristics, and communicating the configuration parameters are performed in real-time (¶0036 & ¶0043 & Fig. 7; managing TCP connections to a 

Claims 8-9, 11-12, 14, 15-16, and 18-19 are substantially similar to the above claims, thus the same rationale applies.  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waclawsky in view of Hu et al.  (hereinafter Hu) US 2013/0114394 A1.
Regarding Claim 3, Waclawsky & Dillon teaches the network controller of Claim 1, However, Waclawsky & Dillon does not expressly teach wherein the network characteristics are generated by the network component using a bidirectional forwarding detection (BFD) protocol. However, using BFD protocol is known in the art and is described in RFC 5880. Despite that Examiner still uses art to enforce Examiner’s position and the teachings of Waclawsky. 
Hu teaches using BFD protocol (¶0053). It would have been obvious to one of ordinary skill in the art to combine Hu’s teachings into the system of Waclawsky & Dillon in order to use the built in adjustable transmission and reception intervals that utilize dynamic attribute adjustment to avoid static configuration in conventional systems and methods (¶0053). 

Claims 10 and 17 are substantially similar to the above claims, thus the same rationale applies.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455